Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00120-CV

                                  Bren GARZA and Lucelva Davis,
                                          Appellants

                                                 v.

                               Beth ROSENBERG f/k/a Beth Brenner,
                                          Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-02371
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 17, 2013

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on October 12, 2012. Appellants filed a timely

motion for new trial on November 9, 2012. Therefore, the notice of appeal was due to be filed on

January 10, 2013. A motion for extension of time to file the notice of appeal was due on January

25, 2013. See TEX. R. APP. P. 26.3. Appellants, however, did not file their notice of appeal until

February 1, 2013. Appellants did not file a motion for extension of time.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
                                                                                 04-13-00120-CV


grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex.1997) (construing the predecessor to Rule 26). But “once the

period for granting a motion for extension of time under Rule [26.3] has passed, a party can no

longer invoke the appellate court’s jurisdiction.” Id.

        We, therefore, ordered appellants to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. No response was filed. We therefore dismiss this appeal for

lack of jurisdiction.



                                                         PER CURIAM




                                                -2-